         Case 1:20-cv-00008-PGG Document 19
                                         16 Filed 08/06/20
                                                  08/04/20 Page 1 of 2



                                                                           MEMO ENDORSED

                                                                           The August 13, 2020 conference is
                                                                           adjourned to October 15, 2020 at
                                                                           11:00 a.m.
                                          August 4, 2020
Via ECF
Hon. Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square, Room 2204
New York, NY 10007
                                                                           August 6, 2020
       Re: SEC v. Ciapala, 20-cv-8 (PGG) (S.D.N.Y.)
Dear Judge Gardephe:
       Plaintiff Securities and Exchange Commission (“Commission”) requests a 60-day
adjournment of the initial pretrial conference currently scheduled as a teleconference on August
13, 2020. The Court previously granted two Commission requests to adjourn the initial pretrial
conference (Dkt. No. 13, 15).
        As described in the Commission’s April 27 and June 15, 2020 letters to Your Honor
(Dkt. No. 12, 14), the Commission made separate requests under the Hague Convention to serve
the individual defendant in this action, Kenneth Ciapala (“Ciapala”), in the United Kingdom
where he was being detained, and to serve the entity defendant, Blacklight SA (“Blacklight”), in
Switzerland, but service was not effected on either defendant.
         On May 4, the Commission made a request for assistance with service on Blacklight to
the appropriate authorities in Switzerland pursuant to Article 22 of the 1973 U.S.-Swiss
Confederation Mutual Legal Assistance Treaty (the “Treaty”), but service was not effected under
the Treaty. Subsequently, the Commission staff communicated further with Swiss authorities
concerning appropriate methods of service on Swiss corporations under Swiss law, and the
Commission has been advised that service by mail on Blacklight by Swiss authorities constitutes
valid service. The Commission is waiting for proof of such mail service from Swiss authorities and
will file that proof of service when it is received. The Commission would then anticipate seeking a
default judgment against Blacklight if it does not respond to the Complaint and Summons in a timely
fashion.
        On or about July 29, Ciapala was extradited from the United Kingdom to face the charges
in the criminal action, United States v. Ciapala, 19-cr-874 (GBD) (S.D.N.Y.). He was arraigned
on July 30, and an initial conference in the criminal action is scheduled for August 18. The
Commission has contacted Ciapala’s criminal counsel, who has not entered an appearance in this
Commission action, to inquire whether Ciapala is willing to waive service of process, and
counsel has indicated that Ciapala will waive service.
        The Court’s Initial Pretrial Conference Order, which scheduled a conference under
Federal Rule of Civil Procedure 16, directed the parties to submit a joint letter five business days
before the conference, which would be due on August 6. The Commission respectfully requests
that the Court adjourn the telephonic conference for 60 days, and again schedule it as a
teleconference. Ciapala’s criminal counsel has indicated that Ciapala consents to the
         Case 1:20-cv-00008-PGG Document 19
                                         16 Filed 08/06/20
                                                  08/04/20 Page 2 of 2
Hon. Paul G. Gardephe
August 4, 2020
Page | 2

adjournment. If the Court prefers to hold the teleconference on August 13 as scheduled, the
Commission can submit its own proposed scheduling letter by August 6.
                                                   Respectfully submitted,
                                                   /s/ Paul G. Gizzi
                                                   Paul G. Gizzi
                                                   Senior Trial Counsel
                                                   212-336-0077
                                                   gizzip@sec.gov
